Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 14th day of
February, 2005 (“Effective Date”), by and between Antares Pharma, Inc., a
Minnesota corporation (the “Corporation”), and James Hattersley (“Employee”).

 

WITNESSETH:

 

WHEREAS, Employee and the Corporation desire to enter into this Agreement to
define their relationship, including the terms of Employee’s employment by the
Corporation.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1. Employment. As of the Effective Date, the Corporation shall employ Employee
as its Vice President of Corporate Business Development, to perform the duties
and functions as are reasonably and lawfully specified from time-to-time by the
Corporation’s Chief Executive Officer and its Board of Directors. Employee has
determined, to the best of his knowledge and belief, based upon a thorough
review of his prior employee and consulting records and all related documents
and/or agreements that his being employed by the Corporation pursuant to the
terms hereof will not, in any way, violate any such obligations or agreements,
nor will such employment in any way result in a breach by Employee of any
obligations he has to any prior employer or other contracting party. Employee
hereby accepts such employment and, during the Employment Term, as hereinafter
provided, Employee agrees to devote his full business time, skill, energy and
attention, in a diligent, trustworthy, loyal, businesslike and efficient manner,
to advancing the Corporation’s interests and to performing such duties and
functions in accordance with Employee’s experience and skills.

 

2. Compensation.

 

2.1. Salary. For all services rendered by Employee pursuant to this Agreement,
the Corporation shall pay Employee an annual salary, subject to withholding and
other applicable employment taxes and other proper payroll deductions, of One
Hundred Eighty-Six Thousand Dollars ($186,000.00). Such annual salary shall be
paid in accordance with the Corporation’s established pay policies and
procedures.

 

2.2. Signing Bonus. Upon execution and delivery of this Agreement by Employee to
the Corporation, the Corporation shall pay Employee a one-time bonus of Eighteen
Thousand Dollars ($18,000.00), subject to withholding and other applicable
employment taxes and other proper payroll deductions.

 

2.3. Performance Bonus. As determined solely by the Compensation Committee of
the Corporation’s Board of Directors (“Committee”), Employee shall be entitled
to participate in the Corporation’s established bonus plan. Additionally, upon
achievement by Employee of the objectives to be agreed upon by the Corporation
and Employee within 30 days of employment and set forth on attached Exhibit A,
which is incorporated herein by reference, Employee shall be entitled to earn
the amounts also set forth on attached Exhibit A, such



--------------------------------------------------------------------------------

amounts ranging between twenty percent (20%) and thirty-five percent (35%) of
Employee’s annual base salary set forth above. Any bonuses earned by Employee
pursuant to the terms hereof may, at the Committee’s discretion, be paid by the
Corporation in cash or by issuance of the Corporation’s securities, including
options, or a combination thereof, and shall be subject to withholding and other
applicable employment taxes and other proper payroll deductions. The actual
terms of payment of any such bonuses earned shall be at the Committee’s
discretion.

 

2.4. Benefits. Employee shall be entitled, at the Corporation’s expense and
consistent with the Corporation’s policies and practices, to participate in the
Corporation’s established benefits plans, including health and dental insurance
plans and its 401(k) plan (when and if it is established), provided that with
respect to any insurance benefits, such participation shall be subject to
approval by the Corporation’s respective insurance provider. Employee
acknowledges that he is not entitled to any further benefits other than set
forth herein or as the Corporation’s Board of Directors, in its sole discretion,
shall determine to grant Employee, and that, from time to time, the Corporation
may change the benefits it offers its employees, including Employee.

 

2.5. Vacation. Employee shall be entitled, during the Employment Term, to twenty
(20) vacation days per year, in addition to other customary office holidays,
during which time his compensation shall be paid in full. Employee shall be
entitled to take such vacation days at any time and in any combination;
provided, however, that Employee agrees to take into consideration the needs and
exigencies of the business of the Corporation, and shall not take such vacation
days at such times or in such combinations as will substantially impair his
ability to carry out his duties hereunder.

 

2.6. Expenses. The Corporation shall reimburse Employee for all ordinary and
necessary expenses reasonably and properly incurred and paid by Employee in the
course of performing his duties, as specified in Section 1 hereof, and
consistent with the Corporation’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, and subject to the
Corporation’s requirements with respect to the manner of authorization and
reporting of such expenses. The Corporation shall also reimburse Employee for
monthly automobile-related expenses in an amount not to exceed an aggregate
amount of $500.00 per month. The Corporation shall also reimburse Employee for
reasonable moving and relocation expenses, including actual moving expenses,
payment of up to one point in connection with any mortgage secured by Employee
related to Employee’s purchase of a new home in connection with his employment
hereunder, related closing costs, any temporary housing expenses, and expenses
related to Employee’s decorating of any such new house (collectively, “Moving
Expenses”), provided that (i) the total amount of all such Moving Expenses shall
not exceed Fifty-Five Thousand Dollars ($55,000.00), and (ii) the reimbursement
by the Corporation of such Moving Expenses shall be subject to the receipt by
the Corporation of receipts or other evidence, satisfactory to the Corporation,
of all such Moving Expenses within twelve (12) months of the Effective Date,
after which Employee shall not be entitled to reimbursement for such Moving
Expenses.

 

2



--------------------------------------------------------------------------------

3. Term and Termination.

 

3.1. Employment Term. The “Employment Term,” as that term is used throughout
this Agreement, shall commence on the Effective Date and end on the one-year
anniversary of the Effective Date, provided that this Agreement may be
terminated sooner in accordance with the provisions of Section 3.2 hereof. At or
before the end of the Employment Term, the parties may agree to extend this
Agreement for a period that is mutually acceptable or otherwise modify this
Agreement, any such extension or modification being set forth in a writing
executed by the parties.

 

3.2. Termination.

 

(a) Immediately for Cause. Notwithstanding the provisions of Section 3.1 above,
the Corporation may immediately terminate Employee’s employment hereunder for
“Cause,” which shall include the following: (i) Employee’s dishonesty, fraud or
misrepresentation in connection with his employment pursuant to the terms
hereof, or Employee’s breach of his fiduciary duty owed to the Corporation, (ii)
theft, misappropriation or embezzlement by Employee of the Corporation’s funds
or resources, (iii) Employee’s conviction of or a plea of guilty or nolo
contendere in connection with any felony, crime involving fraud or
misrepresentation, or any other crime, or (iv) a breach by Employee of any
material term hereof.

 

In the event of any termination pursuant to this subsection, the Corporation
shall be obligated to pay Employee only those portions of his compensation
provided by Section 2.1 hereof which shall accrue to Employee up to and
including the date upon which such termination becomes effective, in addition to
reimbursing Employee for any expenses incurred in accordance with the provisions
of Section 2.6 hereof, with the exception of any Moving Expenses or
automobile-related expenses. Further, in the event of any termination pursuant
to this subsection or pursuant to Section 3.2(d) below, Employee shall, on the
date of any such termination, without setoff or any other deduction, reimburse
the Corporation for all amounts paid to him by the Corporation under or pursuant
to Sections 2.2 and 2.3 and for all Moving Expenses and automobile-related
expenses paid to him pursuant to the provisions of Section 2.6 hereof.
Notwithstanding the foregoing, the parties agree that Employee’s obligation to
reimburse the Corporation as set forth in the immediately preceding sentence
shall cease and be of no further force or effect and the end of the Employment
Term, regardless of whether this Agreement may be extended or modified by the
parties as set forth in Section 3.1 hereof.

 

(b) Termination Without Cause. Notwithstanding anything in this Agreement to the
contrary, should the Corporation terminate Employee’s employment hereunder at
any time without cause as described above, as a condition to any such
termination, the Corporation shall (i) pay Employee those portions of his
compensation provided by Sections 2.1, 2.2 and 2.3 hereof which shall accrue to
Employee up to and including the date upon which such termination becomes
effective, (ii) reimburse Employee for any expenses incurred in accordance with
the provisions of Section 2.6 hereof, and (iii) pay Employee an amount equal to
six-months’ base pay in accordance with the payment amounts and terms as
provided in Section 2.1 In addition, the Corporation shall also pay the
foregoing amounts to Employee if Employee’s employment pursuant to the terms
hereof is terminated in connection with any merger of the Corporation with or
into another person or entity or the sale by the Corporation of all or
substantially all of its business, assets or stock.

 

3



--------------------------------------------------------------------------------

(c) Immediately Due to Disability or Death. Subject to the following, and
notwithstanding anything in this Agreement to the contrary, the Corporation may
immediately terminate Employee’s employment hereunder upon Employee’s disability
(as determined below) or death, provided that in the event the Corporation
terminates Employee’s employment under this subsection due to Employee’s (i)
disability, the Corporation shall, in addition to reimbursing Employee for any
expenses incurred in accordance with the provisions of Section 2.6 hereof, be
obligated to pay Employee those portions of his compensation provided for by
Sections 2.1 hereof which shall accrue to Employee up to and including the date
upon which Employee became disabled; and (ii) death, the Corporation shall, in
addition to reimbursing Employee’s estate for any expenses incurred in
accordance with the provisions of Section 2.6 hereof, be obligated to pay
Employee’s estate only those portions of his compensation provided by Sections
2.1and 2.3 hereof which shall accrue to Employee up to and including the date
upon which Employee died.

 

For the purposes of this Agreement, Employee shall be deemed to be suffering
from a disability if Employee, in the reasonable judgment of the Corporation’s
Board of Directors (with Employee abstaining from any such vote if Employee is
elected to serve on the Corporation’s Board of Directors), is unable to perform
his duties, as specified in Section 1 hereof, by reason of illness or incapacity
for a period of more than 60 days in any six-month period.

 

(d) Termination by Employee. In the event Employee terminates this Agreement,
the Corporation shall be obligated to pay Employee only those portions of his
compensation provided by Sections 2.1 hereof which shall accrue to Employee up
to and including the date upon which such termination becomes effective, in
addition to reimbursing Employee for any expenses incurred in accordance with
the provisions of Section 2.6 hereof, with the exception of any Moving Expenses
or automobile-related expenses.

 

4. Options; Restricted Stock.

 

4.1. Option Grant. Simultaneous with the execution and delivery by Employee of
this Agreement to the Corporation, the Corporation shall issue to Employee
4-year qualified options to purchase an aggregate of sixty-five thousand
(65,000) shares of the Corporation’s common stock at an exercise price equal to
the closing price of the Corporation’s common stock on the American Stock
Exchange on the Effective Date. This option grant shall, in all cases, be
subject to the terms of the Corporation’s Antares Pharma, Inc. 2001 Incentive
Stock Option Plan for Employees, and the form of agreement reflecting such
options shall be in the form customarily used by the Corporation or reasonably
required by the Committee.

 

4.2. Additional Awards. At the sole discretion of the Corporation’s Board of
Directors, Employee may be entitled to participate in such other equity
incentive plans or programs as such board may, from time-to-time, implement,
provided that nothing herein shall obligate the Corporation to allow Employee to
participate in any such plan or program.

 

4



--------------------------------------------------------------------------------

5. Confidentiality Agreement and Covenant Not to Compete; Nonsolicitation.

 

5.1. Confidentiality Agreement. Employee acknowledges the interest of the
Corporation in maintaining the confidentiality of information related to its
business and shall not at any time during the Employment Term or for five (5)
years thereafter, regardless of the reason for or circumstances of termination
of employment, directly or indirectly, reveal or cause to be revealed to any
person or entity the production processes, inventions, trade secrets, customer
lists or other confidential business information obtained by him as a result of
his employment with the Corporation, including information received by him prior
to the Effective Date, except when specifically authorized in writing to do so
by the Board of Directors of the Corporation; provided, however, that the
parties acknowledge that it is not the intent of this Section 5.1 to include
within its subject matter (i) information not proprietary to the Corporation, or
(ii) information which is in the public domain.

 

5.2. Covenant Not to Compete; Nonsolicitation. During the Employment Term and
for one (1) year immediately following the termination of Employee’s employment
(the “Noncompete Period”), regardless of the reason, if any, for any such
termination, Employee shall not, on his behalf or on behalf of or in conjunction
with any other person, persons, firm or partnership, corporation, entity or
company:

 

(a) compete, directly or indirectly, with the Corporation or engage or
participate, directly or indirectly, in any business or businesses substantially
similar to the business conducted by the Corporation, including needle-free
injectors, mini-needle injectors, transdermal gel delivery systems and fast
melting oral tablet delivery systems, as of the Effective Date or as may
thereafter be conducted by the Corporation at any time during the Noncompete
Period.

 

(b) solicit or cause to be solicited any customers of the Corporation in manner
prohibited by the terms hereof.

 

(c) recruit or cause any other person to recruit any employee of the Corporation
to any of said business or businesses.

 

6. Miscellaneous.

 

6.1. Notices. All notices and other communications under this Agreement will be
sufficient if written and sent by registered or certified mail, return receipt
requested, in the case of Employee, to his residence as shown on the
Corporation’s records, and in the case of the Corporation, to its offices at 707
Eagleview Boulevard, Exton, Pennsylvania 19341, with a copy to Morris M.
Sherman, Esq., Leonard, Street and Deinard Professional Association, 150 South
Fifth Street, Suite 2300, Minneapolis, Minnesota 55402; provided, however, that
any notice of change of address shall be effective only upon receipt.

 

6.2. Obligations and Benefits. The obligations and benefits set forth in this
Agreement shall be binding and inure to the benefit of the respective parties
hereto and their personal representatives, successors and permitted assigns.

 

5



--------------------------------------------------------------------------------

6.3. Assignment. Absent the Corporation’s express written consent, which may be
withheld at the Corporation’s discretion, Employee may not assign any
obligations or benefits under this Agreement; the Corporation is free to assign
its obligations or benefits under this Agreement.

 

6.4. Waiver. A waiver by the Corporation or Employee of a breach of any
provision of this Agreement by the other shall not operate or be construed as a
waiver of any subsequent breach.

 

6.5. Amendment. This Agreement shall be amended only in writing, signed by both
parties.

 

6.6. Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the laws of the State of
Minnesota, without giving effect to principles of conflict of laws.

 

6.7. Entire Agreement. This Agreement contains the entire agreement of the
parties. This Agreement supersedes any and all prior agreements between the
parties hereto, whether oral or written, including, without limitation, that
certain term sheet previously discussed and reviewed by the parties. All of such
other agreements, whether oral or written, are hereby null and void and of no
further force and effect.

 

6.8. Severability. If any portion or portions of this Agreement shall be, for
any reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid and enforceable.

 

6.9. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year first above written.

 

ANTARES PHARMA, INC.

By:

 

/s/ Jack Stover

--------------------------------------------------------------------------------

Its:  

President and CEO

/s/ James Hattersley

--------------------------------------------------------------------------------

James Hattersley

 

6